Title: To Thomas Jefferson from John Brennan, 4 July 1823
From: Brennan, John
To: Jefferson, Thomas


                        Sir,
                        
                            Washington
                            July 4. 1823
                        
                    I send you herewith, a copy of my late publication, entitled, “Official Letters of the Military and Naval Officers of the United States during the war with Great Britain in the years 1812. 13. 14. &. 15. &c.” which I beg you will do me the honor to accept.The object of the compilation, you will perceive by the preface is, to hand down to posterity the, names and deeds of our gallant fellow Citizens who so nobly sustained what is called our second war for independance. It has cost me great labor and expence, as the whole was copied over & printed from manuscript. I had several more documents prepared, but the Book swelled to a size beyond my expectations, and I was compelled to omit them as of minor importance, as regarded the main object of the work, though valuable as documentary history. The work embodies a fund of important information, which, I presume, future historians and patriots will highly appreciate—and forms an authentic documentary record of events, which, by the rising generation, and by ages yet unborn, must be contemplated with interest and veneration; and which are unattainable from any other source.—In this City—at West Point, and some few more places my subscription was very respectable, but it has not been sufficient to defray the expences of publication. Many gentlemen declined subscribing, supposing it would be a mere catch penny work, but all my subscribers who have received their copies, appear to be highly pleased with it.After you have made a cursory examination of the volume (of which the table of contents gives a pretty good idea) you would do me a great favor by giving me your opinion of the work; and informing me whether or not you think its national character & merits are such, as to be worthy of a place in the libraries of our contemporaries and their posterity.Wishing you many years of health and happiness, enjoying the love and gratitude of your admiring countrymen, the sweet solace of the venerable patriot, is the sincere wish ofYour Obedient Humble Servant
                        John Brannan
                    P.S. I am the son of a soldier of the Revolution, (toward the close of which I was born) my father is a yeoman of Pennsylvania (now 83. years old, in good health) & was an officer in the militia of that state—a lieutenant at its commencement and a colonel at its close; was at the battles of Brandywine Germantown, Monmouth &c. and his children have imbibed those principles of liberty and independence which their sire, and the heroes and sages of those days so nobly contended with success.